Citation Nr: 0831490	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, secondary to service-connected low back 
disability. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had over 20 years of active service prior to her 
retirement in February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2003, the Board remanded for further development

In an October 2006 decision, the Board denied the veteran's 
claims for service connection for degenerative joint disease 
of the knees, secondary to service-connected low back 
disability, and TDIU.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2007 Order, the Court vacated 
the October 2006 Board decision, and remanded the case to the 
Board for further proceedings consistent with a September 
2007 Joint Motion for Remand.  Then in November 2007, the 
Board remanded the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2007 remand, the Board instructed the RO to 
provide the veteran examinations for both of her claims and 
to readjudicate the claims by providing a supplemental 
statement of the case (SSOC).  While examinations were 
provided in January 2008, the RO did not readjudicate the 
claims.  In its June 2008 SSOC, the RO/Appeals Management 
Center (AMC) stated that the veteran's appeal had not been 
timely perfected and therefore it did have jurisdiction over 
the claims.  Accordingly, the RO/AMC did not address the 
merits of the claims.  

Proceeding as if the issues before them were properly 
perfected, the parties and the Court respectively issued the 
September 2007 Joint Motion for Remand and September 2007 
Order.  The Board is bound by the findings contained in the 
Joint Motion, as adopted by the Court.  See Chisem v. Gober, 
10 Vet. App. 526, 527-28 (1997) (finding that under the "law 
of the case" doctrine, appellate courts generally will not 
review or reconsider issues that have already been decided in 
a previous appeal of the same case, and therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  Since the Court 
issued an Order with respect to the claims on appeal, the 
Board must act in accordance with the Order.  The claims are, 
therefore, within the jurisdiction of the Board and the 
RO/AMC.  

The Court has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, on remand, the RO/AMC must readjudicate the claims 
on appeal as previously instructed in the November 2007 Board 
remand.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the claims.  
If further action remains adverse to the 
veteran, provide the veteran and her 
representative with an SSOC and allow her 
an appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




